Citation Nr: 0506769	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
decreased range of motion.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran retired from active duty in October 2002 after 
more than 23 years of service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO, in pertinent part, granted 
service connection for the issue on appeal and assigned an 
initial evaluation of 20 percent.  

In September 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  In March 2004, 
the claim was remanded for additional development which has 
been completed.  The case was returned to the Board of 
Veterans' Appeals in January 2005.    

It is noted that service connection is also in effect for DDD 
of the cervical spine, minimal disc disease of the thoracic 
spine, and the residual scar from paraganglioma removal.  


FINDINGS OF FACT

1.  Since his separation from active duty, the veteran's 
service-connected DDD of the lumbar spine with decreased 
range of motion has produced impairment equivalent to severe 
intervertebral disc disease with recurring attacks and 
intermittent relief, including complaints of additional 
impairment on flare-ups, and the veteran likely experiences 
additional functional loss during flare-ups beyond that which 
is objectively shown resulting in overall functional loss 
comparable to severe limitation of motion of the lumbar 
spine.

2.  Neither pronounced low back disability nor ankylosis of 
the spine has ever been shown, nor has a disability picture 
equivalent to that of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for the 
service-connected DDD of the lumbar spine with decreased 
range of motion have been met.  38 U.S.C.A. §§ 4.1, 4.20, 
4.40, 4.45, 4.59, 4.71a, including Diagnostic Code (DC) 5293 
(2002-2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a statement of the case 
(SOC) in January 2003, as well as by a VCAA letters in July 
2003 and March 2004, and the discussions in the supplemental 
statements of the case (SSOCs)dated in May and September 2003 
and November 2004.  By means of these documents, the veteran 
was told of the requirements to establish an increased rating 
and of the reasons for the denial of his claim.  The SOC and 
the VCAA letters mentioned above advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In September 2002 this appeal ensued.  This was 
after the enactment of the VCAA in November 2000.  The 
veteran, however, was not provided VCAA notice until the 
January 2003 SOC.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The January 2003 SOC and the July 2003 and March 2004 letters 
as well as subsequently issued SSOCs clearly reflect that the 
veteran's claim was readjudicated based upon all the evidence 
of record with consideration of VCAA.  There is no indication 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran submitted additional evidence to the RO 
in late October 2004 which was forwarded to the Board in 
February 2005.  This evidence consists of duplicative private 
and VA medical records from 2003 and 2004 as well as 
statement from the veteran's current employer.  The Board 
finds that this evidence is cumulative of the evidence 
already of record.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in January 2002., May 
2002, and September 2004.  Reports of these examinations are 
in the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

Factual Background

A review of the service medical records reflects that the 
veteran was diagnosed with DDD of the lumbar spine in early 
2002.  He subsequently underwent a L4 laminectomy with 
resection of intradural tumor in February 2002.  

When examined for VA purposes in January 2002, the veteran 
complained of low back pain, radiating to the left lower 
extremity.  It was noted that magnetic resonance imaging 
(MRI) in 2001 had found a tumor at L4.  Surgery was pending.  
The veteran was noted to have some limited function of 
standing or walking with increased low back pain on prolonged 
activities.  Examination of the lumbar spine showed evidence 
of painful motion on extension past 20 degrees.  There were 
bilateral paraspinal muscle spasms, but no weakness.  There 
was some tenderness noted on palpation throughout the lumbar 
spine.  Straight leg raising was positive for pain greater 
than 50 degrees bilaterally.  Lumbar range of motion showed 
flexion to 80 degrees, extension to 20 degrees, with 
increased pain greater than 20 degrees.  Right and left 
lateral flexion was to 35 degrees and right and left rotation 
was to 30 degrees.  The final diagnoses included multilevel 
degenerative disk and joint disease.  It was noted that the 
veteran's tumor removal surgery was scheduled for February 
2002.  

At a subsequent examination which was conducted for VA 
purposes in May 2004, it was noted that the veteran's back 
surgery (removal of paraganglioma) had been performed in 
February 2002.  Although the surgery was "for the most 
part" uneventful, he did experience some complications 
secondary to an allergic reaction to morphine.  He had some 
headaches from the surgery, but these had resolved.  He did, 
however, continue to have constant low back symptoms of pain, 
weakness, fatigue, lack of endurance, and stiffness.  The 
examiner noted that the veteran was able to perform all 
activities of daily living with the exception of gardening, 
mowing the law, or vacuuming.  Examination of the lumbar 
spine revealed evidence of painful motion.  Range of motion 
testing showed that flexion was limited to 80 degrees and 
extension was limited to 10 degrees.  Neurological 
examination was essentially normal.  

In a September 2002 rating decision, service connection for 
DDD of the lumbar spine with decreased range of motion and 
residual scar from paraganglioma removal was granted and a 20 
percent rating was assigned.  

Records in 2003 reflect that the veteran continued to be seen 
for low back pain.  One physician noted that the veteran's 
tumor was totally resected and should not recur.  

In May 2003 the RO confirmed and continued the 20 percent 
disability rating for the veteran's low back condition.  In 
September 2003, the RO again confirmed and continued the 20 
percent rating, considering the old and amended criteria.  

At a September 2003 personal hearing, the veteran testified 
in support of his claim for an increased rating.  He said 
that he could not sit for any length of time as his legs went 
to sleep and his back hurt.  He was unable to stand for any 
length of time and could not lift objects that weighed over 
50 pounds.  He was on numerous medications for his back pain.  
He did not feel that his back condition was improving.  

In March 2004, the Board remanded the claim for additional 
evidentiary development, to include a thorough VA 
examination.  

Records dated in 2004 reflect that the veteran continues to 
be seen at a VA facility for back complaints.  In April 2004, 
he reported that there was worsening pain in the lumbar spine 
and that he experienced radiating pain into the lower 
extremities.  

Added to the record in August 2004 were statements made by 
employers of the veteran.  These statements reflect the 
difficulty that the veteran endures in the work place.  

When examined by VA in September 2004, the claimant 
complained of sharp pain that radiated from the back to both 
legs to the calf area bilaterally.  This pain occurred when 
he was sitting or with twisting motions.  His low back pain 
was constant, (a 3 on a scale of 1 to 10), and his back felt 
tight all of the time.  There was chronic stiffness of the 
back and numbness that occurred in the legs if he sat too 
long.  He took several medications for his complaints.  His 
maximum lifting capacity was 40 pounds.  There was difficulty 
with flare-ups if he did work around the house.  

On physician examination, the veteran had a noticeable limp 
without an assistive device and his posture was somewhat 
flexed.  He exhibited posture that was in a slightly flexed 
position which was 10 degrees of flexion.  He could flex to 
60 degrees with pain that occurred at 60 degrees.  Extension 
was to 0 degrees as this caused pain.  Side bending occurred 
to 35 degrees bilaterally with pain at 35 degrees and 
rotation bilaterally to 35 degrees with pain at 35 degrees.  
The range of motion of the lumbar spine was noted to limited 
due to pain and weakness and lack of endurance with 
repetition.  There was, however, no fatigue or 
incoordination.  The final diagnoses included status post 
excision of paraganglioma of the filum terminale with 
residual DDD of the lumbar spine that occurred with moderate 
functional loss secondary to pain and lack of endurance with 
repetition.  

In November 2004, the RO confirmed and continued the 20 
percent rating in effect for the lumbar spine.  A separate 10 
percent rating for the lumbar spine scar was granted.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

As the veteran expressed disagreement with the initial 
evaluations assigned, Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Fenderson contemplated "staged 
ratings" for discrete intervals based on changes in levels of 
symptomatology.  

Rating Criteria for Back Disabilities

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002). Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

Under the provisions of DC 5292, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a zero percent evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

As pointed out above, effective September 26, 2003, the 
rating criteria applicable to the diseases and injuries of 
the spine under 38 C.F.R. § 4.71a, were amended by VA, 
including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  DC 5235, Vertebral fracture or 
dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237 
Lumbosacral or cervical strain; DC 5238 Spinal stenosis; DC 
5239 Spondylolisthesis or segmental instability; DC 5240 
Ankylosing spondylitis; DC 5241 Spinal fusion; DC 5242 
Degenerative arthritis of the spine (see also DC 5003); DC 
5243 Intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 
5235 to 5243 (in effect from September 26, 2003).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 
(2004).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 
5003.  DC 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 10 
percent is to be applied for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under 38 C.F.R. § 4.71a, DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  DC 5010 indicates that arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010 (2004).

Analysis

At the outset, the Board finds that the previous criteria for 
rating disc disease, in effect prior to September 23, 2002, 
are more favorable to the veteran than the revised criteria 
effective from that date.  As the claim was pending on the 
effective date of the change, he is entitled to a rating 
under the previous criteria, and they will be applied.  

After applying the factual medical evidence in this case to 
the diagnostic criteria for rating back disabilities as noted 
herein above, the Board notes that the veteran has some of 
the symptoms of severe intervertebral disc syndrome, such as 
recurring attacks with intermittent relief, along with pain 
radiating into the lower extremities.  Moreover, his lumbar 
spine range of motion is significantly limited.  X-ray 
studies and MRI have confirmed that he has DDD of the lumbar 
spine.  

While objective factors would suggest that the veteran's 
lumbar spine manifestations should not been deemed severe, 
the Board must also consider DeLuca factors such as 
functional loss due to, e.g., pain on motion.  There is ample 
evidence that the veteran has recurrent flare-ups and 
significant chronic pain due to his low back disability.  
Moreover, evidence shows that the pain is not limited to the 
lumbar back; rather, it radiates to other parts of the back 
and into the lower extremities.  The pain is significant 
enough that it hampers the performance of routine, 
unavoidable activities, such as standing and sitting in a 
chair, stooping, and bending over.  

Taking into account all of this evidence, and in particular, 
evidence of chronic pain and its impact on daily functioning, 
the Board is inclined to resolve any reasonable doubt in the 
veteran's favor to award an increased rating of 40 percent 
under DC 5293.  In this connection, the Board notes that none 
of the other DCs pertaining to the spine offer a rating 
higher than 40 percent unless ankylosis is shown.  Moreover, 
the veteran's back disability does not rise to the level of 
pronounced, which would warrant a 60 percent rating.  In 
addition, the veteran has not shown that his back disability 
is productive of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  In 
this regard, the evidence of record does not indicate that 
the veteran is now or was ever completely incapacitated.  In 
general, the evidence appears to be consistent with language 
found in old DC 5293, which assigned a 40 percent rating for 
severe symptoms with intermittent relief.

In conclusion, the Board finds that the preponderance of the 
evidence favors a rating of 40 percent under DC 5293 for the 
service-connected DDD of the lumbar spine with decreased 
range of motion, taking into account DeLuca factors.  The 
Board has resolved any reasonable doubt in the veteran's 
favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 4.13 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected low 
back condition as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than 40 percent.  


ORDER

An initial 40 percent rating for the service-connected DDD of 
the lumbar spine with decreased range of motion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


